NOT DESIGNATED FOR PUBLICATION

                                          Nos. 123,775
                                               123,776

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   DOUGLAS FLORENCE JR.,
                                        Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed December 23,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before ARNOLD-BURGER, C.J., HILL and POWELL, JJ.


       PER CURIAM: Douglas Florence Jr. appeals the district court's revocation of his
probation and order sending him to prison to serve his modified sentence. He asked
permission not to file a brief and we granted Florence's motion for summary disposition
of his appeal under Supreme Court Rule 7.041A (2021 Kan. S. Ct. 48). After our review
of the record, we find no factual or legal errors, nor an abuse of discretion by the district
court. We affirm.




                                                 1
Guilty of two crimes, Florence was sentenced, sanctioned, and sent to prison.


       Florence pled guilty to one count of aggravated battery in August 2018. The court
sentenced him to a 26-month prison term followed by 12 months of postrelease
supervision. The court suspended his incarceration and placed Florence on probation for
24 months. Because he committed this domestic battery with a deadly weapon, he was
also required to register as an offender under the Kansas Offender Registration Act,
K.S.A. 22-4901 et seq. When Florence failed to follow the registration requirements the
State charged him with a felony offender registration violation. Florence pled guilty to
this crime and the court sentenced him to 26 months' imprisonment followed by 12
months of postrelease supervision, but it again placed him on probation for a term of 24
months.


       Several months later, the court ordered Florence to serve a 60-day jail sanction
because he had failed to report to his intensive supervision officer on several occasions
and had failed to obtain employment. The court returned Florence to probation, but things
did not go well.


       After that, the State alleged that Florence had committed several new crimes:
domestic battery, aggravated battery, and obstruction of a law enforcement officer. But
upon further reflection the State limited its allegations to only that Florence had
committed another offender registration violation in March 2020.


       At the revocation hearing, Florence stipulated to this violation. The court found he
had violated the conditions of his probation in both the 2018 aggravated battery and the
prior offender registration cases by committing the new crime. Florence asked the court
to reinstate his probation so that he could continue to work to support his mother and
siblings. The court denied his request and revoked his probation in both cases. The court
ordered him to serve a modified, 15-month sentence for each case, to be served

                                              2
concurrently. The court then sentenced Florence to serve 34 months' imprisonment for
the March 2020 registration offense to be served consecutive to the 15-month sentence.


         Florence appeals the revocation of his probation in both cases and contends the
district court erred by ordering him to serve a modified prison sentence instead of leaving
him on probation.


         Once a probation violation has been established, the decision to revoke probation
is within the sound discretion of the district court. A district court abuses its discretion
when it steps outside the framework or fails to properly consider statutory standards. See
State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). The burden is on Florence to
show the district court abused its discretion. See State v. Thomas, 307 Kan. 733, 739, 415
P.3d 430 (2018).


         Florence stipulated to committing an offender registration offense while he was on
probation for aggravated battery and a prior offender registration offense. Accordingly,
the district court had the legal authority to revoke his probation under K.S.A. 2017 Supp.
22-3716(c)(8)(A).


         Florence does not point out any errors of law or fact in the court's decision. Our
review of the record shows that the court's decision was not arbitrary, fanciful, or
unreasonable. It acted well within its discretion when it ordered Florence to serve a
modified prison term after he violated the terms of his probation by committing a new
crime.


         Affirmed.




                                               3